FILE COPY




                           Fourth Court of Appeals
                                San Antonio, Texas
                                     August 25, 2020

                                   No. 04-19-00885-CR

                                  Charles ROBNETT,
                                       Appellant
                                           v.
                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR12773B
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER

       Appellant’s fifth motion for an extension of time to file his brief is GRANTED.
Appellant filed his brief on August 21, 2020.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court